Citation Nr: 1429033	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of transient ischemic attacks, including secondary to service-connected hypertension.

2.  Entitlement to service connection for an abdominal aortic aneurysm, including as secondary to service-connected hypertension.

3.  Entitlement to service connection for diabetes mellitus with peripheral neuropathy, including as secondary to service-connected hypertension.

4.  Entitlement to an evaluation in excess of 20 percent for hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for dermatitis of the abdomen and buttocks, prior to September 23, 2011.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2012, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's dermatitis of the abdomen and buttocks, effective September 23, 2011.  In October 2012 and February 2013 statements, the Veteran indicated that he was satisfied with the newly assigned 30 percent disability rating, but felt that it should be applied back to his date of claim for an increased evaluation.  Accordingly, the Board recharacterized this issue to properly reflect the Veteran's remaining contentions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for residuals of transient ischemic attacks, an abdominal aortic aneurysm, and diabetes mellitus with peripheral neuropathy, as secondary to the Veteran's service-connected hypertension are remanded.



FINDING OF FACT

From October 27, 2006 through September 22, 2011, the Veteran's dermatitis of the abdomen and buttocks affected an area ranging from 20 percent to 30 percent of the entire body.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, for dermatitis of the abdomen and buttocks, from October 27, 2006 through September 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2012 and February 2013 statements, the Veteran indicated that he was satisfied with the 30 percent evaluation assigned to his service-connected dermatitis of the abdomen and buttocks, but felt that this evaluation was warranted dating back to the date of his claim for an increased evaluation, October 27, 2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the Board herein finds that the evidence supports such entitlement, no discussion of VA's duty to notify or assist is necessary as the decision herein constitutes a complete grant of the benefits sought on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  
	
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  The Veteran filed his claim on October 27, 2006.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable.  

Pursuant to Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requires for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  Id.  The next and highest rating under this diagnostic code, a 60 percent rating, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

The an assignment of 10 percent is in effect for the Veteran's service-connected dermatitis of the abdomen and buttocks from October 27, 2006 through September 22, 2011; and a 30 percent evaluation is assigned, effective September 23, 2011.  

After reviewing the evidence of record, the Board concludes that the Veteran's dermatitis of the abdomen and buttocks is most appropriately rated as 30 percent disabling, and no more, since the date of his claim for an increased evaluation, effective October 27, 2006.  A November 2007 VA examination noted that the Veteran's dermatitis involved 20 percent of his body surface area.  A September 2008 VA physician's statement indicated that the Veteran's skin disability, diagnosed as tinea corpus, affected roughly 30 percent of his body surface area.  A February 2009 statement from the Veteran's VA physician noted that 29 percent of his total body area was covered by his service-connected skin disorder.  
  
Based on the foregoing, the Veteran's dermatitis of the abdomen and buttocks affected an area ranging from 20 percent to 30 percent of the entire body since he filed his claim for an increased evaluation on October 27, 2006.  38 C.F.R. § 3.400 (a claim for increase will be the date of receipt of the claim or the date entitlement arose).  Accordingly, a 30 percent disability rating for dermatitis of the abdomen and buttocks is warranted from October 27, 2006 through September 22, 2011, constituting a complete grant of the benefit sought on appeal.


ORDER

A 30 percent evaluation for dermatitis of the abdomen and buttocks, from October 27, 2006 through September 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran is seeking service connection for residuals of transient ischemic attacks, abdominal aortic aneurysm, and diabetes mellitus with peripheral neuropathy, including as secondary to service-connected hypertension.  He is also seeking an increased evaluation in excess of 20 percent of hypertension.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
  
A. Additional Evidence Available

Pursuant to the Board's August 2011 remand, the RO was to contact the Veteran to provide him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of the Veteran's response, the RO was to obtain all pertinent medical records, subsequent to February 2009, from the VA Medical Centers in Ann Arbor and Saginaw, Michigan, and from the VA outpatient clinic in Oscoda, Michigan.  

A review of the record indicates that the RO did not request or obtain all pertinent medical records from the VA Medical Centers in Ann Arbor and Saginaw, Michigan, and from the VA outpatient clinic in Oscoda, Michigan subsequent to February 2009.  

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal. See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt to obtain the identified records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

B.  New Examinations Required

Pursuant to the Board's August 2011 remand, the RO was to obtain medical opinions concerning the etiology of any transient ischemic attacks, abdominal aortic aneurysm, or diabetes mellitus, including any peripheral neuropathy, found.  The examiner was to address whether any such diagnosed disorder was related to the Veteran's military service, or was caused or aggravated by his service-connected hypertension.

A review of the medical opinions obtained herein revealed them to be inadequate.  Specifically, each of these examinations, and their addendums, refer to the Veteran's hypertension as being well-controlled.  This is not an accurate history of the Veteran's service-connected hypertension.  VA treatment records, dated from June 2008 to June 2010, include blood pressure readings of 163/102, 162/104, 136/113, 155/97, 154/105, and 156/96.  Moreover, a July 2008 VA treatment report noted that the Veteran's hypertension was not controlled.  Clearly there were periods during the appeal where the Veteran's hypertension was not well-controlled.

In addition to factual concerns, the supplemental medical opinions in August 2012 addressed whether the Veteran's transient ischemic attacks and abdominal aortic aneurysm were "caused by or a result of" the Veteran's service-connected hypertension.  These opinions fail to adequately address whether these disabilities were aggravated by the Veteran's service-connected hypertension.

Under these circumstances, as well as the absence of the VA treatment records addressed above, the RO should schedule the Veteran for new examinations to obtain medical opinions as to the etiology of his transient ischemic attacks, abdominal aortic aneurysm, and diabetes mellitus with peripheral neuropathy.  

Finally, given the passage of time, the absence of the VA treatment records addressed above, and the objections of the Veteran's representative contained within its March 2014 brief, the Veteran should be scheduled for a new examination to determine the severity of his service-connected hypertension.

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for his transient ischemic attacks, an abdominal aortic aneurysm, diabetes mellitus, peripheral neuropathy, and a skin rash since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must obtain all pertinent medical records from the VA Medical Centers in Ann Arbor and Saginaw, Michigan, and from the VA outpatient clinic in Oscoda, Michigan subsequent to February 2009.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded a VA examination.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

a.) Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed transient ischemic attacks, abdominal aortic aneurysm, or diabetes mellitus, including any peripheral neuropathy, and/or any residuals therefrom, are aggravated by a service-connected disorder, to include the Veteran's hypertension.  

b.)  The examiner must determine the severity of the Veteran's service-connected hypertension.  After accomplishing blood pressure readings, the examiner must review the previous blood pressure readings since January 2007 and specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure of predominantly 120 or more.  It must also be noted whether the Veteran is taking medication to control his service-connected hypertension.  The examiner must also provide an opinion as to whether headaches reported by the Veteran are symptoms of his service-connected hypertension, or a separate chronic disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection for residuals of transient ischemic attacks, for an abdominal aortic aneurysm, and for diabetes mellitus with peripheral neuropathy, each to include as secondary to a service-connected disorder, to include hypertension, as well as the claim for an increased evaluation for hypertension must be readjudicated.  If any issue on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


